Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 19 July 2022 are acknowledged.  Claims 1, 3-5, 8-11, 16-19 are currently pending.  Claims 1, 3, and 5 are amended.  Claims 2, 6-7, 12-15 and 20-23 are cancelled.  Claims 8-11 and 16-19 were previously withdrawn. Claims 1 and 3-5 are examined on the merits within.

Withdrawn Rejections
2.	Applicant’s arguments, filed 19 July 2022, with respect to 35 U.S.C. 112(a) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejection of claims 1-7 and 20-23 has been withdrawn. The 35 U.S.C. 102(a)(1) Rejections over Abbott et al. (U.S. Patent Application Publication No. 2014/0271797) and   Baldacci (WO2016/162795) have been withdrawn in view of the claim amendments. 

New Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Can. J. Ophthalmol, 2008) in view Gabbay et al. (J. Industrial Textiles, 2006), Baldacci (WO2016/162795) and Abbott et al. (U.S. Patent Application Publication No. 2014/0271797) as evidenced by GEM Clinic.
	Jackson teaches that blepharitis is staphylococcal or seborrheic in nature.  See abstract. The treatment of blepharitis is generally based on eyelid hygiene, topical and systemic antibiotics, and topical anti-inflammatory agents.  See page 173. 
	Jackson does not teach treating with copper.
	Gabbay et al. teach that impregnating or coating cotton or polyester fibers with cationic copper endows them with potent broad-spectrum antibacterial, antiviral, antifungal and anti-mite properties.  The technology allows for introduction of copper oxide treated fibers into woven and non-woven fabrics.  The fabrics contain 3-10% copper impregnated fibers. See abstract.  The fibers can be made of polyester, polypropylene, polyethylene, polyurethane, polyolefin, cotton (cellulose) or nylon fibers.  See page 325.  Yarn with treated fibers were used.  See page 328. Polypropylene based fabrics were made with 3% copper.  See page 329. Fabrics include sheets, pillow covers, mattress covers, etc.  See abstract.
	Baldacci teaches the combination of pyrrolidone carboxylic acid (PCA) with at least one additional active ingredient for use in the treatment of ocular diseases.  See abstract. Addition of copper sulfate to PCA surprisingly resulted in synergistic effect of ocular treatment especially in the case of inflammations and/or infections of the cornea of bacterial origin.  See page 12.  The composition may be in the form of a spray to treat blepharitis due to dryness.  See page 9. The formulation can also be a cream, ointment or gel.  See page 9.  The additional active ingredient, i.e., copper, is present in an amount of 0.0005% to 0.2%.  See page 10.  
	Abbott et al. teach rashes that may be treated using copper ion treatments include rosacea. Rashes may be treated by spraying the copper ion containing solution on the rash or manually applying a foam to the area of the rash.  See paragraph [0016]. Since rosacea occurs on the face, application would be in the proximity of an eyelid.  The amount of copper ion containing solution in the foam is between 5 to 30% by weight which falls within the claimed range of 15% to 99.9%.  See paragraph [0069].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply copper in the proximity of an eyelid as an antibiotic to treat blepharitis. One would have been motivated, with a reasonable expectation of success, because Gabbay et al. teach the effective antibiotic properties of copper when applied to fabric, such as pillow cases which come in close proximity to the eye and Baldacci teaches the use of copper to provide synergistic effect when treating dry eye and blepharitis.  It would have been well within the purview of the skilled artisan to modify the amounts of copper within effective ranges of 5 and 30% because Abbott et al. teach these are known effective ranges of copper to treat rosacea, which causes blepharitis, as evidenced by GEM Clinic.  

Response to Arguments
	Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Jackson, Gabbay and Baldacci do not suggest a fabric with 15 to 99% copper.”
	In response to applicant’s arguments, Abbott teaches using 5 to 30% copper containing solution to treat rosacea. It would have been well within the purview of the skilled artisan to modify the amounts of copper within the effective ranges of 5 and 30% because Abbot et al. teach these are known effective ranges of copper to treat rosacea, which is known to cause blepharitis, as evidenced by GEM Clinic.  
	
Conclusion
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615